PER CURIAM.
One of appellant’s points on appeal was whether the trial court erred in sentencing appellant without ordering a presentence investigation when prior felony convictions (Fla.R.Crim.P. 3.710) were not established.
After oral argument it was ordered that jurisdiction of the cause be relinquished to the trial court for the purpose of holding an evidentiary hearing to determine whether appellant had been convicted of a prior felony at the time he was sentenced so as to obviate the necessity of obtaining a presen-tence investigation report prior to sentencing appellant, the trial court to enter a written order containing its findings and to furnish this Court with a copy of said order and a transcript of the evidentiary hearing.
We have now received the transcript and the order and have examined them. It appears from the evidence before the trial court and its findings that appellant had been convicted of a prior felony at the time he was sentenced, and thus it was not mandatory for the trial court to order a presen-tence investigation report.
Appellant’s other points have been considered and no error has been found.
Affirmed.
*1329DOWNEY, JAMES C., ANSTEAD, HARRY LEE and WARREN, LAMAR, Associate Judges, concur.